United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2185
                       ___________________________

                              Darrell Eugene Banks

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Federal Bureau of Prisons; T. C. Outlaw, Former Warden; Nader Peikar, Doctor;
 Does, Unknown Staff and Health Administrator; United States of America; FCC
  Forrest City; Mary Ellen Rivers-Graham, Health Service Administrator, FCC -
 Forrest City; Brenda Hoy, Assistant Health Service Administrator, FCC - Forrest
 City; Misty Rios, RN, FCC - Forrest City; Theron Houston, Counselor, Helena C
Unit; Darlene Gallardo, Unit Manager, Helena Unit; Steven Norris, Case Manager,
                                  Helena C Unit

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                         Submitted: December 23, 2015
                           Filed: December 30, 2015
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Federal inmate Darrell Banks filed this action under Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), asserting
conditions-of-confinement and medical-indifference claims against various
defendants affiliated with the Federal Correctional Institution in Forest City,
Arkansas. The district court1 granted defendants summary judgment, and Banks
appeals. Following de novo review, see Dulany v. Carnahan, 132 F.3d 1234, 1237,
1239 (8th Cir. 1997), we agree with the district court that Banks did not create a
trialworthy factual issue on his claims against any named defendant. Accordingly,
we affirm for the reasons given by the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                        -2-